What may be the opinion of the Court m regard to the first ground, is not now material: because it does not appear from the return of the Magistrates, that a defence of that sort was relied on at the trial. If the defendants in the Justices’ Courts rely on the want of jurisdiction of sums amounting in the aggregate to more than thirty dollars, which spring out of the same contract and between the same parties, as they insist was the case here, they' should have pleaded *169their exceptions in a regular and legal way. It does not appear by the return of the Magistrates that they relied on any such defence.
In regard to the second ground : it was competent for the defendants to have pleaded the former recovery, in bar of the second actions, but it does not appear from the return, that they did rely upon any such plea*
The certiorari is therefore dismissed, and the proceedings below Confirmed.
WILLIAM EZZARD, j, s. c. c. o<